 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDColumbia Portland Cement CompanyandDonald E.FisherandUnited Cement, Lime,Gypsum andAlliedWorkers'International Union,Local No.24,AFL-CIO affiliated with Cement, Lime,Gypsum and Allied Workers Division,Interna-tional Brotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers&Helpers,AFL-CIOandPaul H.SlackandMarvin L.Baker Jr.andRobertL. BarrettandRobertWartenbe.Cases 8-CA-18063-3, 8-CA-18117,8-CA-18343-1, 8-CA-18207-1, 8-CA-18220-1, 8-CA-18221, and 8-CA-18283May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 24, 1988, Administrative LawJudge Peter E. Donnelly issued the attached deci-sion.The General Counsel and Respondent filedexceptions and supporting briefs.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommended Orderas modified.In agreeing with the judge that the Respondentviolated Section 8(a)(5) of the Act by insisting thatgrievances filed during the hiatus between contractexpiration and the Respondent's implementation ofitsproposal be processed in accordance with the'The General Counsel and the Respondent have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir. 1951)We have carefully examined the record andfind no basis for reversing the findingsThe General Counsel has excepted to the judge's finding that the stokemisconduct of Bradford Jordan was sufficiently serious to warrant hisdischarge,contending,inter alma, that the Respondent extended an offerof reinstatement to Jordan after two of the incidents of misconduct hadoccurredWe notethat subsequentto the offerof reinstatement a thirdcoercive incident took place, which furnished a sufficient basis for Jor-dan's discharge even if the earlier misconduct had been condoned by theRespondent.Member Cracraft relies on all three incidents of strike misconduct inaffirming the judge's finding that the Respondent terminated JordanThus, even if the Respondent was willing to reinstate Jordan after he hadengaged in two incidents of misconduct during the strike, there is no evi-dence that suggests the Respondent condoned these acts of misconductFurthermore,when Jordan once more became involved in a strike-relatedaltercation,the Respondent was justified in considering the previous inci-dents in making its decision to terminate Jordan.We correct the following errors in the judge's decision in secIII,A,7,a,2, he referred to Michael Cnst as "Michael Christ",and in secIII,A,9, he stated that the strike had been called for 4 p.m rather than 4a in and cited the dateLarry Ousky arrivedat the plant and productionwas resumed as March 8 rather than May 8grievance procedure contained in the implementedproposal,we note that our decision inIndiana &Michigan Electric Co.,284 NLRB 53 (1987), doesnot prohibit all unilateral changes to the grievanceprocedureofanexpiredcollective-bargainingagreement.Thus, the Board stated inIndiana &Michigan Electric:[I]n holding,aswe do, that neither party canunilaterallyabandon their grievance proce-dures. . . [w]e merely insist that changes inthat dispute resolution system be made onlyafter the parties concerned have agreed tothem or otherwise adequately bargained overthe matter. [Emphasis in original,id. at 55.]It is clear that when a valid impasse has beenreached, the parties have "adequately bargainedover the matter."TaftBroadcasting Co.,163 NLRB475 (1967). Therefore,consistent with the Board'sholding inIndiana&Michigan Electric,an employ-er may unilaterally change the grievance procedureof an expired contract through the lawful imple-mentation of a proposal after reaching a valid im-passe.2The grievance procedure of the expiredcontract,however, remains in effect until a newemployer proposal is lawfully implemented. Ac-cordingly,grievances filed before the date of im-plementation,such as those involved here, in effectinvoke the procedure in the expired agreement andare filedwith the expectation that they will beprocessed under that procedure.Although this ex-pectationmay be annulled by mutual agreement,when a grievance is filed prior to theunilateralim-plementation of a new grievance procedure thereasonable expectations of the parties and the goalof orderly and clear resolution of industrial dis-putes are best met by requiring the application ofthe procedure in effect when the grievance is filed.Therefore,we agree with the judge'sconclusionthat the Respondent's insistence on the applicationof the new grievance procedure to previously filedgrievances violated the Act.32 The Respondent's bargaining to impasse over a new grievance proce-dure would not, however,privilege its interference in the Union's selec-tion of its grievance representatives.Mrssoun Portland Cement Co.,284NLRB 432 fn13 (1987)With respect to the Respondent's refusal tomeet with a retiree acting as an employee grievance representative, thereisno showing through the contract language in light of the collective-bargaining history that the Union clearly and unmistakably waived theemployees'right to select their grievance representatives8We note that,as found by the judge,underIndiana&Michigan Elec-tricthe parties would not be required to process these grievances to arbi-tration In accordance with his concurring and dissenting opinion inIndi-ana & Michigan Electric,Member Johansen would find that the Respond-ent is further obligated to arbitrate these grievances because they in-volved specific provisions of the expired contract and therefore "arseunder"the expired contract within the meaningofNoldeBras v BakeryWorkers Local358,430 U S 243 (1977).Continued294 NLRB No. 29 COLUMBIA PORTLAND CEMENT CO411ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Columbia Portland Cement Company,Zanesville,Ohio, its officers, agents, successors,and assigns,shall take the action set forth in theOrder as modified.1.Substitute the following for paragraph 1(d)."(d) Refusing to bargain collectively within themeaning of the Act with United Cement, Lime,Gypsum, and Allied Workers' International Union,Local No. 24, AFL-CIO affiliated with Cement,Lime, Gypsum and Allied Workers Division, Inter-nationalBrotherhood of Boilermakers, Iron Ship-builders,Blacksmiths, Forgers & Helpers, AFL-CIO, as the exclusive bargaining representative ofits employees in the appropriate unit by: refusing toprocess and arbritrate grievances filed prior to Sep-tember 5, 1984, under the terms of the expired con-tract; refusing to process grievances filed betweenSeptember 5, and October 28, 1984, under theterms of the expired contract;insistingthat griev-ances filed between September 5, and October 28,1984, be processed under the grievance proceduresof the implemented contract proposal of October28, 1984."2. Substitute the following for paragraph 2(e)."(e) Process, on request, through the grievanceand arbitration procedures of the expired 1981-1984 contract those grievances arising prior to theexpiration of the 1981-1984 contract and filed inaccordancewith the grievance procedure con-tained in that contract."3.Substitute the attached notice for that of theadministrative law judge.As there areno exceptionsto the judge's finding that the layoff griev-ances did notapse underthe expired collective-bargainingagreement andwere therefore not subject to a duty to arbitrate, Member Cracraft findsitunnecessary to pass onwhether she would find the layoff grievances tobe arbitrableAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT conduct investigatory interviewsof employees after having denied their requests forunion representation.WE WILL NOT threaten employees withsuspen-sion for refusing to participate in investigatoryinterviews after having denied their requests forunion representation.WE WILL NOT suspend, discharge, or otherwisediscriminate against any employee for refusing toparticipate in investigatory interviews after havingdenied their request for union representation.WE WILL NOT refuse to bargain in good faithwith United Cement, Lime, Gypsum and AlliedWorkers' International Union, Local No. 24, AFL-CIO affiliatedwith Cement, Lime, Gypsum andAlliedWorkersDivision, InternationalBrother-hood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers & Helpers, AFL-CIO, as the ex-clusive bargaining representative of our employeesin the appropriate unit by: refusing to process andarbitrategrievances filed prior to September 5,1984, under the terms of the expired contract; re-fusing to process grievances filed between Septem-ber 5, and October 28, 1984, under the terms of theexpired contract;insistingthat grievances filed be-tween September 5, and October 28, 1984, be proc-essed under the grievance procedures of the imple-mented contract proposal of October 28, 1984.WE WILL NOT refuse to bargain in good faithwith United Cement, Lime, Gypsum and AlliedWorkers' International Union, Local No. 24, AFL-CIO affiliated with Cement, Lime, Gypsum andAlliedWorkersDivision, InternationalBrother-hood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers & Helpers, AFL-CIO, as the ex-clusive bargaining representative of our employeesin the appropriate unit by: establishing a policy thatonly active employees can participate in the filingand processing of grievances; refusing to allow re-tiredUnionGrievanceCommitteemanBoydFolden to participate in the filing and processing ofgrievance.WE WILL NOT discharge, suspend, or fail to rein-state any employee for participating in a strike orengagingin any other union or concerted activityprotected by Section 7 of the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights under Section 7 of the Act.WE WILL make whole employees Robert Barrett,RobertWartenbe,RussellBarrett, James Dalrym-ple,Terry Frame, Jimmy Hughes, Mark Jellison,KeithLuzadder,Homer Searls, Gene Swingle,GeorgeWilliams,Michael Corbett, Paul Fisher,Larry Jarvis, Larry Tyo, Joseph Stoneburner, andMichael Fisher to the extent that this has not beenaccomplished, for any loss of pay they may havesuffered by reason of the discriminationagainstthem found here, plus interest. 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL offer to Russell Barrett, James Dal-rymple, Jimmy Hughes, Mark Jellison, HomerSearls,Gene Swingle, George Williams, MichaelCorbett, Paul Fisher, Larry Jarvis, Larry Tyo, JoeStoneburner, andMichael Fisher immediate andfull reinstatement to their former positions or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor other rights and privileges.WE WILL, on application for reinstatement onbehalf of employees who participated in the unfairlabor practice strike that began on June 18, 1985,who have not already been reinstated, offer fulland immediate reinstatement to all such employeesor, if those positions no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or other rights and privileges, dismissingif necessary any persons hired as replacements afterJune 18, 1985.WE WILL remove from our files any referencesto suspensions or discharges of the above-namedemployees, and notify them in writing that this hasbeen done and that evidence of these unlawful sus-pensions and discharges will not be used as a basisfor future personnel action against them.WE WILL process, on request, through the griev-ance and arbitration procedures of the expired1981-1984 contract, those grievances arising priorto the expiration of the 1981-1984 contract andfiled in accordance with the grievance procedurecontained in that contract.WE WILL process, on request, through the griev-ance procedure of the expired 1981-1984 contract,those grievances arising during the hiatus betweenthe expiration of the 1981-1984 contract (Septem-ber 5, 1984) and the implementation of our contractproposal (October 28, 1984).WE WILL recognize and bargain with BoydFolden as a representative of the Union in filingand processing grievances.WE WILL rescind any rule or policy stating thatonly active employees will be recognized as unionrepresenatives in the processing of grievances.COLUMBIA PORTLAND CEMENT COMPANYStevenWilson, Esq.,for the General Counsel.John C. Ross, Esq.,of Canton, Ohio, for the Respondent.DECISIONSTATEMENT OF THE CASEPETER E.DONNELLY, Administrative Law Judge. Thecharge in Case 8-CA-18207-1was filed by Paul H.Slack,an individual,on 18 April 1985.The charge inCase 8-CA-18220-1 was filed by Marvin L.Baker Jr.,an individual,on 26 April 1985. The charge in Case 8-CA-18221 was filed by Robert L. Barrett,an individual,on 26 April 1985.The charge in Case 8-CA-18283 wasfiledbyRobertWartenbe,an individual,on 17 May1985.A consolidated complaint and notice of hearingissued on 31 May 1985 on the above-captioned chargesagainst Columbia Portland Cement Company(Respond-ent or Employer).The charge in Case 8-CA-18063-3was filed by Donald E.Fisher,an individual, on 7March 1985.The charge in Case 8-CA-18117 was filedby United Cement,Lime, Gypsum and Allied Workers'InternationalUnion,Local No.24,AFL-CIO affiliatedwith Cement,Lime, Gypsum and Allied Workers Divi-sion,InternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers&Helpers,AFL-CIO(the Union or the Charging Party)on 8 March 1985. Anamended order consolidating cases, amended consolidat-ed complaint,and notice of consolidated heanng on theabove cases issued against Respondent on 21 June 1985.The charge in Case 8-CA-18343-1was filed by theUnion on 19 June 1985.An amended order consolidatingcases,second amended consolidated complaint andnotice of consolidated hearing issued on 20 November1986 on all of the above-captioned cases consolidatingthem for hearing.A hearing was held before the adminis-trative law judge in Cambridge, Ohio, and Zanesville,Ohio, on 23,24, 25,and 26 February; and 23 and 24March 1987,respectively.Briefs have been timely filedby the General Counsel and Respondent which havebeen duly considered.'FINDINGSOF FACT2I.EMPLOYER'S BUSINESSEmployer is a Delaware corporation with an officeand place of business in Zanesville, Ohio, where it is en-gaged in the operation of a cementmaking plant. Annual-ly,Employer in the course and conduct of its businessoperations purchases and receives at its Zanesville, Ohiofacility products, goods, and materials valued in excess of$50,000 directly from outside the State of Ohio. Thecomplaint alleges, the answer admits, and I find that theEmployer is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.iOn request of the General Counsel, since no evidence was adducedthereon at the heanng, the allegation that Respondent unlawfully deniedplant access to Union Representative Kenny Pack is hereby dismissed Inaddition, while par 12 of the complaint alleges unlawful interrogation ofRussell Barrett on18 June, therecord is wholly insufficient to supportthis allegation and it is dismissed2 There is conflicting testimony regarding some allegations of the com-plaint In resolving these conflicts, I have taken into consideration the ap-parent interests of the witnesses In addition, I have considered the inher-ent probabilities, the probabilities in light of other events, corroborationor lack of it, and consistencies or inconsistencies within the testimony ofeach witness and between the testimony of each and that of other wit-nesses with similar apparent interests In evaluating the testimony of wit-nesses,Irely specifically on their demeanor and have made my findingsaccordinglyWhile apart from considerations of demeanor, I have takeninto account the above-noted credibility considerations, my failure todetail each of these is not to be deemed a failure on my part to have fullyconsidered itWalker's,159 NLRB 1159, 1161 (1966) COLUMBIA PORTLAND CEMENT CO413H. LABOR ORGANIZATIONThe complaintalleges,the Respondent at the hearingstipulated, and accordingly I find, that the Union is alabororganizationwithin themeaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1.BackgroundRespondent operates a quarry and concrete productionfacility in the Zanesville, Ohio area. For many years andpursuant to several contracts, employees of both theminingand production operations have been representedby the Union. The most recent contract was a 3-yearcontract with an expiration date of 1 May 1984. By writ-ten agreement of the parties, the expiration date was ex-tended to 20 August 1984 with provision that eitherparty could thereafterterminatethe agreement on 168hours (7 days) notice given by either party On 28August,Respondent was sold by its owner, AshlandTechnology, Inc., to Frank V. Carlow and Michael P.Carlow, and by letter dated 29 August 1984, Michael P.Carlow gave the requisite notice ofterminationto be ef-fective midnight, 5 September 1984. The letter read:This letter is to provide notice that effective mid-night September 5, 1984 the 1981-1984 CollectiveBargainingAgreement, as extended between theColumbia PortlandCement Company and theUnited Cement, Lime, Gypsum, AFL-CIO, Local24, will expire.As the new owners of the Columbia PortlandCement Company, we are not bound by the collec-tive bargaining proposal setforth [sic] by the previ-ous owners. We therefore request to meet with youon September 4, 1984 at 10.00 A.M., at a site to bedetermined, to discuss our proposals as to terms andconditions of employment for employees at thecement plantlocated in East Fultonham, Ohio.Subsequently, the 'parties met and negotiated but didnot reach any agreements. On 28 October 1984, a validimpassewas reachedin negotiationsand the Respondentput into effect its last contract proposal. On 8 May1985,3 the employees went on strike. Pursuantto an un-conditional offer to return to work, most of the employ-ees were offered reinstatement and returned to work on12 June. However, Respondent refused to reinstate andterminated some 19 employees for various acts of mis-conduct which are treated herein. On 18 June, the em-ployeesagainstruck the Respondent and that strike con-tinuesto date.SAll dates refer to 1985 unless otherwise indicated2.Allegations involving employees' right to unionrepresentation during investigatory interviews4a.Donald FisherOn themorningof 26 February, Donald Fisher andMichael Fisher5 worked together on a job. Later on thesame day, both were summoned to a meeting in theoffice of Jerry Henkel, maintenance supervisor. Respond-entwas represented by Henkel; Bill Thomas, mainte-nance supervisor; and Carl Hardin, shift foreman. Ac-cording to Donald Fisher, Henkel told them that bothhad been observed loafing on the job that morning. Bothresponded that if this was going to be about disciplinethey wanted to have a union representative during theinterview. Henkel told them that they did not need unionrepresentation, that they were there to discuss it. There-after,Donald Fisher gave his account of the events con-cerning the job he and Michael had worked on thatmorning. Apparently not persuaded, Henkel advised himthat a letter was going to be placed in his file for deliber-ate loafing, whereupon both he and Michael Fisher leftthe meeting. On the following day, Hardin delivered toDonald Fisher a letter of reprimand. Donald Fisher'sversion is substantially corroborated by Michael Fisher.None of the company representatives in attendance testi-fied concerning this incident, and I conclude that the un-rebutted testimony of Donald Fisher and Michael Fisheris credible.It is clear as a matter of Board and court precedentthat employees are entitled to union representation atinterviewswhere the employee entertains a reasonablebelief that the interview may result in disciplinary actionagainst him.NLRB v. J. Weingarten,420 U.S. 251 (1975).Respondent correctly observes thatWeingartendoes notapply to circumstances where the decision to impose dis-cipline has previously been reached and the meeting withthe employees is simply to announce or to advise the em-ployee of that decision.Baton Rouge Water Works Co.,246 NLRB 995 (1979). However, Respondent errs in at-tempting to applyBaton Rougeto the facts of this case.In the instant case, as soon as Fisher became aware thatthe interview would deal with his "loafing" on the job,he requested union representation. He was denied unionrepresentation and the interview continued with Fishergiving his account of the incident He was issued a letterof reprimand the following day. It does not appear thatany final or binding decision to discipline had been madeprior to the interview and after Fisher requested unionrepresentation, it was unlawful for Respondent to contin-ue the interview. Nor am I persuaded that the presenceof Michael Fisher satisfied theWeingartenrequirementfor union representation. Michael Fisher was union vicepresident and Donald Fisher was union president. How-ever,Michael Fisher was not at the interview in his ca-pacity as a union representative. He was there, along4 I note that Respondent offered no witnesses to refute the accountsoffered by the General Counsel's witnesses as to any of these allegationsand Iaccept as credible the versions of these accounts offered by theGeneral Counsel'switnesses5At this time Donald Fisher and Michael Fisher were president andvice president, respectively, of the Union, as well as employees 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith Donald Fisher, as an employee charged with mis-conduct. Because he also happened to be the union vicepresident does not satisfy theWeingartenrequirement forrepresentation.Only a union representative appearing inthat capacity and with that status will suffice. In summa-ry, I conclude that by denying Donald Fisher union rep-resentation and continuing the interview, Respondent hasviolated Section 8(a)(1) of the Act.b.Marvin Baker Jr.On 18 March 1985, Hardin approached Marvin Baker,amaintenancemechanic, and Donald Fisher, tellingthem that Henkel wanted to see them in his office andtold them it concerned their presence in the raw millcontrol officeas an"illegalvisitation."Later in the daywhile Hardin and Baker were walking to Henkel's office,Baker asked Hardin for union representation at the meet-ing and was told that it would not be needed. Once inHenkel's office, Henkel explained what he wanted to dis-cuss and Baker again requested union representation.Henkel also responded that it would not be needed and itwas not a disciplinary meeting. Thereafter, Henkel readBaker the work rules pertaining to illegal visitation andwork stoppages. Baker explained that the purpose of hisvisit to the raw mill control office was to pick up somegloves that he had left to dry in an oven there on theprevious Friday. Henkel told him that he and Hardinwould review the circumstances and let him know laterif there would be disciplinary action. However, no disci-plinary action was taken. Baker's testimony once again isunrebutted since Respondent called no witnesses to testi-fy concerning this incident.As noted above,Weingartenapplies only to thoseinterviews wherein the employee has a reasonable beliefthat disciplinary action could resultRespondent con-tends that Baker had no such reasonable belief. I do notagree. On inquiry, Baker was advised that the interviewconcerned a violation of plant rules, notably an "illegalvisitation,"whereupon Baker requested union representa-tion.The interview continued and Baker was told that adisciplinary decisionwould be made later although nodisciplinewas ever imposed In my opinion, it is clear,even assuming that Henkel said that the meeting was notdisciplinary, that Baker had a reasonable belief that disci-plinary action could result from the interview and Re-spondent's denial of union representation and continuingthe interview violated Section 8(a)(1) of the Act.c.Paul Slack, Robert Barrett, and Robert WartenbeSlack:-Inthe spring of 1985, Respondent experiencedan outbreak of vandalism. In an effort to determine whowas responsible for it, Respondent hired investigators tointerview certain employees. On 12 April, Stack wascalled to the office of Plant Engineer John Gilliland,where he was asked to meet with one of the investiga-tors. Slack asked for a union representative to be presentat the interview and was told by Raymond Houk, pro-duction superintendent, that he could not have a unionrepresentative present; that he was only entitled to aunion representative during a grievance procedure. Gilli-land then told Slack that his instructions were that ifSlack refused to be interviewed he would be suspended.Houk left and returned some 40 minutes later with FrankDeNardo, investigator. Slack reiterated to DeNardo thathe did not want an interview without union representa-tion present.DeNardo told Slack that he would notforce him to take the interview and that he might as wellgo back to work, and Slack returned to work.On 18 April, Slack was once again called into Gilli-land's office, this time by Charles Kuhn, operations man-ager.DeNardo and another investigator were there.Slack was again asked to have an interview with the in-vestigator. Slack asked for union representation at theinterview which was denied by Kuhn. One of the inves-tigators told Slack that he would be on immediate indefi-nite suspension if he refused the interview. Slack askedfor time to speak to his attorney. Kuhn responded, "Ifyou're guilty, maybe the best thing for you to do is talkto your lawyer." At this point Slack turned away fromKuhn with whom he had personal differences and toldDeNardo that he would agree to a one-on-one interviewwith him Slack explained that he decided to do thispartly because of the threat of suspension and also be-cause of a personality conflict between himself and Kuhnwhich caused him to want to get it over with and speakto the investigator. Kuhn and the other investigator left.DeNardo explained that he was investigating sabotage,including conveyor belt cuttings. Slack denied any re-sponsibility or that he knew anyone was responsible andthe interview ended.Respondent contends that Slack waived hisWeingartenrights by voluntarily submitting to the interview. I donot agree. There can be no doubt that Slack had a rea-sonable belief that disciplinary action could result fromthe interview since he had been warned twice on 12 and18April, that this failure to submit to the investigativeinterviewwould result in his suspension. A carefulreview of the testimony persuades me that while Slackdid agree to the interview, his agreement was obtainedunder duress of his threatened suspension and certainlydid not constitute an unequivocal waiver of hisWeingar-tenright, despite his desire to "get it over with." In thesecircumstances, I conclude that Respondent violated theAct by denying Slack the requested union representationand threatening him with suspension for refusing to par-ticipate in the interview and by conducting the interviewafter rejecting Slack's request.Barrett:-On19 April, Barrett, a heavy equipment op-erator,was called to Gilliland's office where he was metby two investigators who asked him if he knew why hewas there. Barrett responded that he had heard rumorsthey were investigating "a belt cutting and painting andstuff on the walls." One investigator left and the other,whom Barrett could not identify, asked a few prelimi-nary questions at which point Barrett requested the pres-ence of a union representative. The investigator told himthat the Union was not involved and called in the otherinvestigatorwho left and returned in about 5 minuteswith Barrett's supervisor,AllenRutledge, and Kuhnwho asked what the problem was. Barrett responded thathewanted a union representative present during thequestioning.Kuhn told him that the Union was not in- COLUMBIA PORTLAND CEMENT COvolved and that he had no right to have a union repre-sentative present.At this point Kuhn told Barrett that hewas suspended immediately.Barrett asked for it in writ-ing and Kuhn told him that he would receive it. Barrettwas allowed to return to work on 24 April.By letterdated 26 April,Barrettwas advised,in a letter fromKuhn:This letter is to officially inform you of the rea-sons for your two and one half day suspension,April 19, (noon)through April 21, 1985.Recent destructive acts of belt cutting done onplant property prompted management to hire an in-vestigator to handle the matter.The destruction re-sults in big dollar losses due to loss of productiontime.Your refusal to talk with the investigator di-rectly resulted in your suspension In the future wehope that your cooperation will be voluntary whendestructive acts are being investigated.Future refusal to cooperate under the abovestated circumstances will result in a stricter discipli-nary action up to and including dismissal. Thisletter ismeant to be constructive and not punitivein nature.Respondent does not seriously contend that Barrett'sWeingartenrightswere not violated,describing it as a"harmless foul" and noting that Respondent reinstatedBarrett and offered him backpay for what Respondentconceded in brief was an "erroneous"suspension, as re-flected in his letter of suspension.Nonetheless,Respond-ent's denial of representation and suspension violated theAct and must be remedied.Wartenbe6-On18 April,Wartenbe,a finish mill oper-ator,was called to Gilliland's office where he met an in-vestigatorThe investigator said he would like to asksome questions about things going on at the plant. War-tenbe was aware that other employees had been ques-tioned about sabotage at the plant and he told the inves-tigator that he wanted a union representative presentduring the questioning.The investigator said he couldnot and Wartenbe told him the meeting was over andstarted to leave.The investigator warned him therecould be repercussions and Wartenbe testified that hesaid,"Don't tell me that shit and if he could do it, do it"and left.About 45 minutes thereafter,Wartenbe was "in-definitely laid off' by Production Supervisor RaymondHouk.By letter dated 26 April from Kuhn,Wartenbewas advised:This letter is to officially inform you of the rea-sons for your indefinite suspension which wasissued and began on April 18, 1985.Recent destructive acts of belt cutting done onplant property prompted management to hire an in-vestigator to handle the matter.The destruction re-sults in big dollar losses due to loss of productiontime.Your refusal to talk with the investigator di-rectly resulted in your suspension.In the future we6 By agreement of the parties,two affidavits submitted by Wartenbewere received into evidence in lieu of Wartenbe's testimony415hope that your cooperation will be voluntary whendestructive acts are being investigated.Mr. Raymond Houk has tried to reach you onseveral occasions,the last of which was April 24,1985 to discuss the disciplinary action.Please callMr Houk to schedule a meeting for this purpose onMonday, April 29, 1985.Future refusal to cooperate under the abovestated circumstances will result in a stricter discipli-nary action up to and including dismissal. Thisletter ismeant to be constructive and not punitivein nature.On 26 April,Wartenbe telephoned Gilliland who toldhim that he was to report at 8 a.m. on 30 April to beinterviewed by Kuhn and after that to begin work. War-tenbe told Gilliland that he would not talk to anyonewithout union representation and Gilliland told him thatif you refuse to talk to Kuhn without union representa-tion he would be regarded as having quit his jobOn 30 April,Wartenbe reported to Kuhn's office at 8a.m. After some discussion about job duties, Kuhn raisedthe subject of belt cutting, making the observation that alot of belts had been cut in the middle lately.Wartenbeasked for union representation.Kuhn refused the requestand told Wartenbe that he was obligated to answer hisquestions.Kuhn told Wartenbe that he could be forcedto answer the questions.Wartenbe responded with someprofanity,saying that Kuhn was "full of shit."Wartenbeleft the office.Kuhn followed him, saying that he wasdischarged and that"nobody swears at me." By letterdated 1 May 1985, Kuhn advised Wartenbe:This letter is to officially inform you that you areon indefinite suspension as of April 30, 1985.Your refusal to talk with me about the belt cut-ting problems at the plant and the use of abusivelanguage are the reasons you are on indefinite sus-pension.Since this is the second time you have re-fused to cooperate in this investigation,a review ofyour work record will be made and appropriateaction will be taken.You will be notified within five days of yourfuture relationship with Columbia Portland CementCompany.SubsequentlyWartenbe was terminated by letter fromKuhn reading:'This letter is to officially inform you of your ter-mination of employment with Columbia PortlandCement Company,Inc. effective May 5, 1985.This action was taken after reviewing your pastwork record with Columbia Portland. Your refusalto cooperate with the Company investigation intodestructive acts which had occurred as well as yourunsatisfactory performance in past work and absen-tee records were contributing factors.7The parties stipulated that the letter bears a date of 26 April, whichwas a typographical error and that the letter was actually sent to War-tenbe on 6 May 416DECISIONSOF THE NATIONALLABOR RELATIONS BOARDBy letter dated 8 July, Respondent advised that War-3.Refusal to process grievancestenbe that,On May 6, 1985, the undersigned advised youthat you were being terminated from employmentwith Columbia Portland Cement Company due toyour past unsatisfactory work record with Colum-bia Portland Cement Company.On May 18, 1985, Columbia Portland CementCompany received a notice from the NLRB thatyou had filed a unfair labor practice charge withRegion 8of the NLRB alleging that you were firedfor refusing to participate in an interview without aunion representative present.The purpose of this letter is to advise you that iftheNLRB rules in your favor in Case #8-CA-18283 and orders your reinstatement with ColumbiaPortland Cement Company, that the Company willrefuse to reinstate you due to your assault of em-ployee Jim Jackson on July 3, 1985 and that the as-sault is grounds for your termination from employ-ment with Columbia Portland Cement Company.Jackson did not testify and the only evidence to supportthe allegationisan unsigned"General Case Report"formcontainingan account of the incident, presumablyrelated by Jackson to a Lieutenant C. T. Kelly. It is notsigned or confirmed by Jackson, and neither Jackson norKelly nor anyone else testified concerning thisincident.Itdoes not appear that Wartenbe was ever charged inthismatter.It is clearfrom the undisputed facts and Respondent'sown correspondence, noted above, that Wartenbe wasdischarged for refusing to participate in the interview.As noted above, an employee has a right to union repre-sentation during anemployer interview which the em-ployee reasonably believes may result in disciplinaryaction.This violation is clear.However, Respondenttakes the position that even if the original discharge wasunlawful underWeingarten,the subsequent discharge on8 July was lawfulsinceRespondent had an honest beliefthat the assault did in fact occur and it was not shownby the General Counsel not to have occurred. I do notagree. Jackson did not testify and the police report issimply hearsay description of the incident, not affirmedby Jackson. Nor does the report even describe any "as-sault" on Jackson, only the striking of his car. Thereport describes the complaint only as an "attempted as-sault."Moreover, the record does not even disclosewhether or not Kuhnwas in possessionof or even awareof the police report at thetimethat he discharged War-tenbe on 8 July.However, since it appears that Wartenbe was convict-ed of murderin thedeath of a truckdriver in a strike-related incident occurring on 2 August, I conclude, inagreementwith the General Counsel, that he is disquali-fied fromreinstatementand that any backpay liability istolled as of that date.a.Precontract expiration grievancesAs noted above, Respondent and the Union were par-ties to a contract and an extension thereto terminated byRespondent effective midnight on 5 September 1984. Thebusiness had been sold on 28 August 1984. The sale wasa stock purchase only with no change in the operation.At the time of the sale there were pending numerousgrievances filed in 1984, and some dated back to 1983and 1982. After the purchase, negotiations were conduct-ed between Respondent and the Union with a viewtoward reaching agreement on a new contract. Duringbargaining sessions on 4 and 5 September, the Union re-quested that all grievances pending at the time of the salebe processed. The Respondent, while not denying any ofits responsibility to process the grievances, deflected therequest by saying that they should pursue the negotia-tions.Essentially, Respondent did not respond to the re-questThe Union made the same request at other bar-gaining sessions in September and October and Respond-ent continued to put them off. It is undisputed that inDecember 1984 or January 1985 the Respondent decidedthat it was not obligated to process any of the prepur-chase grievances, taking the position that they were "tooold" and that "there wasn't a good-faith effort to goforth with them."It is clear, and Respondent concedes, that a successoremployer in a simple stock purchase situation, with nosubstantial change in the Company's operation, has anobligation to reorganize contractual commitments andprocess grievances pending at the time of the sale underthe terms of the predecessor's contractArmitage Lamp,260 NLRB 951 fn. 1 (1982).So clearly there exists an obligation, as noted above,on the part of the Respondent to process all of the griev-ances filed prior to the expiration of the extended con-tract which expired at midnight on 5 September.Nonetheless, Respondent contends that the age of thegrievances and lack of diligence by the Union in pursu-ing the grievances with the prior owners somehow privi-leges Respondent to reject these grievances under theo-ries of waiver, estoppel, or latches. The facts do not sup-port this position. The record is inconclusive as to whythe grievances had not been more expeditiously proc-essed prior to the change in ownership. However, it isclear that demands for their processing were made assoon as the sale was made and demands thereafter wereclear and frequent and categorically rejected, first byevasion and later by a fully articulated refusal. Despitethe age of the grievances and prior delays in processing,Respondent was nonetheless obliged to honor and proc-ess them.Respondent also argues that it was privileged to rejectthe pending prepurchase grievances under the terms ofarticleXIX, section III, of the prior contract whichstates in pertinent part, "All grievances which have notbeen settled under the 1981 Agreement expiring April30, 1984, must be presented for settlement within fifteen(15) days after expiration of the Agreement." This argu-ment must fail. First it is clear that the pending griev- COLUMBIA PORTLAND CEMENT CO.417ances were "presented for settlement" by request of theUnion as early as 4 September, within a few days afterthe purchase and while the extended contractwas still ineffect.Thus it is clear that even under Respondent's in-terpretation, the grievances were "presented for settle-ment" within 15 days after the expiration of the extendedcontract at midnight on 5 September 1984.Second, under any reasonable interpretation, the abovecontractlanguagemust be read to provide that griev-ances arisingunder the old contract had to be filedwithin 15 days after the expiration of that contract. Tohold otherwise would mean that all pending grievancesinwhatever stage of processing, but not "settled" wouldhave to be submitted anew within 15 days after the con-tract's expiration.8 The parties could not have intendedsuch a result.Accordingly, I conclude that by refusing to processgrievances pending when the contract expired, Respond-ent isrefusing to bargain with the Union in violation ofSection 8(a)(5) of the Act.b. Postcontract/preimplementation grievancesCertain grievances were filed by the Union during theperiod between the expiration of the contract on 5 Sep-tember 1984 and thetimewhen a valid impasse in bar-gainingwas reached and Respondent lawfully, but with-out union approval,implementeditsproposed contracton 28 October 1984. These grievances related to layoffsof individual employees allegedly in violation of articleVIII of the expired contract.9Some meetingswere held after the implementation inlate 1984 and early 1985 with a view towards processingthose grievances.However, Respondent insisted thatthose postcontract/preimplementation hiatus grievancesbe processed under the grievance and arbitration provi-sions of the implemented contract. The Union did notagree,taking the position that the grievance and arbitra-tion procedures of the old contract should be utilized.None of these grievances have been resolved.The General Counsel contends that Respondent violat-ed Section 8(a)(5) of the Act by refusing to process thesehiatus grievances under the grievance and arbitrationprovisions of the expired contract and by insisting onprocessingthese grievances under the procedures of itslawfully implemented proposal.InIndiana & Michigan ElectricCo., 284 NLRB 53(1987), the Board,in aneffort to clarify the impact of theSupreme Court decision inNolde Bros. v. Bakery WorkersLocal 358,430 U.S. 243 (1977), decided, inter alia, thatunderNoldean employer was under no contractual obli-gation to arbitrate hiatus grievancesunlessthe dispute"concerns contract rights capable of accruing or vesting8Respondent's assertion that this matter should be heard under Sec301(a) of the LMRA is not well taken Clearly,cases involving a succes-sor employer's duty to process grievances arising under a predecessor'scontract fall within the provisions of Sec 8(a)(5) of the National LaborRelations ActeAs alleged in par 16(A) of the complaint, and admitted, "BetweenSeptember 4, 1984, and October 22, 1984, the Union presented approxi-mately thirty (30) grievances to Respondent, said grievances setting forthalleged violations of Article VIII of the expired collective bargainingagreement, described in Paragraph 13(B), which relates to layoff proce-dures."to some degree during the life of the contract and ripen-ing or remaining enforceable after the contract expires. i oOn the facts ofIndiana & Michigan,supra at 61, theBoard therein concluded:We have examined the pertinent contract provisionsand conclude that the rights invoked in each griev-ance do not "ariseunder" the expired contractswithin themeaningofNolde.All of the nine griev-anceswere triggered by events or conduct that oc-curred after the expiration of the contracts. None ofthe rights invoked were worked for or accumulatedover time, and there is no other indication that theparties contemplated that such rights could ripen orremainenforceable even after the contracts expired.On the facts of theinstantcase, it is clear that thelayoff grievances do not concern any contract rights "ca-pable of accruing or vesting to some degree during thelife of the contract and ripening or remaining enforceableafter the contract expires." All the grievances were pre-cipated by layoffs occurring after the contract expiredand did not involve rights capable of accruing or vestingduring the life of the contractso asto be enforceableafter its expiration.Thereremainsthe issue, did Respondent violate Sec-tion 8(a)(5) by insisting that the grievances be processedunder the grievance and arbitration provisions of the im-plemented contract? I think that it did. UnderIndiana &Michigan,Respondentwas obligated to discuss andconfer with the Union concerning the hiatus layoff griev-ances since the Union was the legal collective-bargainingrepresentative of the Respondent's employees at thattime. It could not, however, insist that a procedure orformat be utilized which had been unilaterally, albeit le-gally imposed, and to which the Union had neveragreed.Accordingly, I conclude that by insisting thatgrievances be processed under the provisions of the im-plemented proposal. Respondent has violated Section8(a)(5) of the Act.4.Respondent's establishment and enforcement of apolicy which interfered with employees in theselection of their representativesBoyd Folden was an employee of the Respondent untilhe retired on 1 September 1984. At thattimeFolden wasalso chairman of the Union's grievancecommittee. It isundisputed that Folden presented grievances on behalf ofemployees even after his retirement and even attended agrievance meeting on 10 October 1984, all without ob-jection from the Company. However, on 13 December,on a visit to the plant for a grievance meeting, he wasadvised by Roman that henceforth only active employeeswould be permitted to process grievances. DonaldFisher,who was also present for the grievancemeeting,protested that it was the Union's right to select its own1s InIndiana & Michigan,the grievances concerned postcontract expi-ration suspensions, overtime, asssignments, working conditions, compen-sation, reporting date for transfer, route assignments, oral warning, andthe acquisition and use by a supervisor of an employee's telephonenumber 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrepresentative.Roman replied that while the Unioncould select whomever it wanted, the Respondent wouldrecognizewhomever it wanted and would recognizeonly active employees in the processing of grievances.Roman offered no explanation for this change.Again, on 24 January, Folden was denied admission toa grievance meeting for the reason that he was not anactive employee. Likewise, Folden was denied access tothe plant for a grievance meeting on 19 June, the dayfollowing the second strike.Respondent did raise in negotiations its desire to"streamline" the grievance procedure because it felt thatthe old grievance procedure was too cumbersome andtime-consuming. As Roman testified, "With the twenty-or with the thirty-six people retired, to tie up a wholeafternoon with eight people plus a number of manage-ment personnel was very cumbersome." However, nei-ther the old nor the newly implemented contract con-tains in the grievance procedures any provision restrict-ing representation in grievance processing to active em-ployees, and this matter was never discussed during ne-gotiations.Section 7 of the National Labor Relations Act gives toemployees the right, inter alia, "to bargain collectivelythrough representatives of their own choosing." Thisright has been applied to the selection of employee rep-resentation in the grievance process, as well as collec-tive-bargaining procedures. InNative Textiles,246 NLRB228, 229 (1979), the Board concluded that an employer's"refusal on and after March 22, 1978, to meet and bar-gain with Florence Fontaine [a recently discharged em-ployee,] as the Union's designated representative forprocessing grievances was violative of Section 8(a)(5)and (1) of the Act " There are no substantial distinctionsto be drawn which warrants a different result in the in-stant case.Respondent attempts to show that changes in thegrievance procedure found in the implemented contractwere desirable and necessary, but this begs the question.The only issue is whether or not Respondent could denyto a nonactive, i.e., retired, employee the right to repre-sent employees in the grievance procedure. In my opin-ion, they may not, and to do so clearly interferes withthe right guaranteed to employees to select their ownrepresentatives to conduct such matters. See alsoArizonaPortland Cement Co.,281 NLRB 304 (1986).Respondent also appears to argue that Folden's pres-ence would pose problems with Federal law regardingnonemployees at its plant, citing some undefined provi-sionsof the Mine Safety and Health Act limiting nonem-ployee access to productionareas.Respondent does not,however, set out what sections, if any, prohibit Folden'spresence. I am not satisfied, based on the evidence ad-duced by Respondent at the hearing, that the MineSafety and Health Act would preclude Folden from vis-iting parts of the plant suitable for grievance meetings.Even if an escort to and from certain production areaswere necessary, it would not be excessively burdensome,particularly since Respondent could conduct grievancemeetingsin unrestricted areas such as the plant officefreely accessible to Folden with no safety considerations.In short, I conclude that by establishing, maintaining,and enforcing a policy which denied to employees theright to select a representative of their own choosing torepresent them in the grievance process, Respondent hasviolated Section8(a)(5) and(1) of the Act.5.Respondent's discontinuance of the issuance ofwork glovesFor some years prior to the sale of Respondent on 28August 1984, it had been the practice of Respondent tofurnish work gloves for its employees. This practice con-tinued after the sale and became a part of the contractproposal lawfully implemented by Respondent on 28 Oc-tober. The pertinent provision of that contract reads:ARTICLE XIISAFETY GEARThe Company will provide all employees with ahardhat, goggles and gloves, respirator, ear plugs,welder's helmets and tools for the performance ofany job. Company reserves the right to revoke theissuance of gloves to the employees upon a determi-nation by the Company of an abuse of the privilegeby an employee.It is undisputed that in mid-February 1985, Respond-ent discontinued this practice and that it did so withoutnotice to or consultation with the Union. Respondenttook this action because, after a study had been done, itconcluded that employees had been abusing the privi-legeAs noted above, article XII reserves to the Companythe right to revoke the issuance of gloves to employees"upon a determination by the Company of an abuse ofthe privilege by an employee." A literal meaning of thisarticle suggests that Respondent could revoke issuance ofwork gloves toallemployees on a determination that asingleemployee abused the privilege. Respondent's studyapparentlydisclosedmorewidespread abusewhichwould, "a fortiori," allow Respondent to discontinue is-suance of work gloves. Moreover, the lawfully imple-mented contract describes the provision of work glovesas a "privilege," implying a certain degree of discretionin the matter In short, I conclude that Respondent wasjustified, under the provisions of article XII to discontin-ue issuing work gloves to employees.6.Thefirst strikeIn February 1984, prior to the expiration of the con-tract on 1 May 1984, a vote was taken among the mem-bership of the Union authorizing a strike in the eventthat negotiations for a new contract were not successful.Thereafter, as noted above, a series of events occurred,including a change in ownership and after negotiating toimpasse the implementation of Respondent's proposedcontract on October 28. In April 1985, two union meet-ings were held at which the membership discussed takingstrike action against the Respondent because of certainactivityengaged inby Respondent which the Union re-garded as unlawful. As Donald Fisher and Michael COLUMBIA PORTLAND CEMENT CO.Fisher testified, at thesemeetings,the Union protestedRespondent's denial of union representation to employeesbeing interviewed by management, the refusal to recog-nizeFolden as a union representative; the refusal by Re-spondent to process grievances; and the Respondent's re-fusal to furnish work gloves to employees. The member-ship also complained about certain unsafe working condi-tions.At the close of the last meeting, a strike vote wastaken amongthe membership resultingin a unanimousvote to strike. On 8 May, the Union struck.It is clearthat when a strike is caused or prolonged bythe unfair labor practices of an employer, that strike is anunfairlabor practice strike.NLRB v. Mackay Radio &Telegraph Co.,304 U.S. 333 (1938). In my opinion thatprecedent is directly applicable. I have concluded thatmost of the complaints raised by the membership at themeeting where the decision to strike was reached, con-cerned conduct by the Respondent which, in my opin-ion, constituted unfair labor practices. Accordingly, it isclear that Respondent was engaged in unfair labor prac-tices.What remains to determine is whether or not therewas any causal relationship between these unfair laborpractices and the strike. The circumstances of this case,especiallyan examinationof the prestrikeunion meet-ings,disclose that it was the unlawful action of Respond-ent which precipitated the strike.While it may be truethat other matters of concern to the membership, such assafety or working conditions, were discussed and mayhave contributed to the decision,it isapparent that thecompelling and predominant motivation for the strikeaction was the unfair labor practices being committed byRespondent. This is sufficient to make out an unfair laborpractice strike.Crown Cork de Puerto Rico,273 NLRB243 (1984)."i7.Discharges of strikersAfter the strike began on 8 May, the Union made anunconditional offer on behalf of the strikers to return towork on 31 May. Most of the striking employees werereturned to work on 12 June, however, some 19 strikerswere discharged in early June for misconduct and werenot returned to work. Generally, the misconduct fell intothree categories: first, discharges for misconduct at oraway from the picket line; second, discharges for de-struction of equipment at the time of the strike; andthird, discharges for failure to take reasonable precau-tions at the time of the walkout to protect Respondent'sfacility and equipment from damage.8.Discharges for misconduct at or away from thepicket lineBradford Jordan.-JerryHenkel, maintenance superin-tendent at the plant, testified that he left work for homeat about 7 p.m. on 4 June driving his motorcycle. On hisi i Respondent argues that the strike was unprotected since when thestrikers struck, they failed to take reasonable precautionsagainst damageto equipment which could and did occur This is beside the point Thematter being addressed at this point is whether or not Respondent'sunfair labor practices caused the strike These are separate and distinctissuesIf,asRespondent contends, the manner in which it is accom-plished renders the strike unprotected, this involves the question of strik-ers' right to reinstatement, rather than the cause or nature of the strike419way, some 10 miles from the plant, a car driven byJordan pulled up beside his motorcycle and, while trav-elingat about 55milesper hour, began to ease intoHenkel, forcing him closer to the median strip. Henkeltestified that the car was so close he could touch it.After about one-half mile, and in order to escape, Henkel"cranked it up all the way to the top" and pulled awayfrom the car. Henkel reported this incident to CharlesKuhn. Jordan denied that this incident ever occurred.However, having carefully evaluated all the testimony, Iconclude that Henkel's account should be credited.A second incident involved Donald Lincicome, atruckdriver.During the strike he hauled bulk cementfrom the plant to various customers. On 31 May, as heleft the plant with a load of cement, a car driven by aman Lincicome later identified as Jordan, pulled out infront of him and slowed down, forcing Lincicome toquickly brake the truck. Jordan stayed in front of Linci-come until Lincicome reached his destination. Lincicomereported this incident to security guards on the picketline, and to the sheriff's office. Jordan denies this inci-dent ever happened, but having reviewed the record, Iam satisfied that it happened as described by Lincicome.In another incident, on about 10 June, Lincicome wasdriving his truck out the main gate. Jordan was on thepicket line. Lincicome testified that as he drove throughhe recognized and "snarled" at Jordan, while Jordan tes-tified that Lincicome threatened him, shaking his fist andsaying that he was going to "kill my black ass." Thereaf-ter, Jordan drove after Lincicome, passed him and thenpulled off the side of the road. When Lincicome cameupon Jordan, he was standing at the side of the road mo-tioningLincicome to come to the side of the road.Jordan had his hand on a sheathed knife. Jordan testifiedthat he did this because he wanted to see what Linci-come's "problem was." Lincicome drove toward Jordan,forcing him to jump onto the beam on the side of theroad.Lincicome testified that he did this because hewanted to get Jordan to leave him alone. Thereafter,Jordan followed Lincicome again for about a mile andleft.At this point Lincicome stopped and made a tele-phone report of the incident to the security guards at theplant.InClear Pine Mouldings,268 NLRB 1044 (1984), theBoard held that picket line misconduct is sufficient tojustify a refusal toreinstateif that misconduct, under allthe circumstances, reasonably tends to coerceor intimi-date other employees. In the case of Jordan, I have con-cluded that he did participate in theincidentsdescribedabove.Having so determined, I further conclude thatsuch action was intimidating and constituted sufficientmisconduct so as to disqualify him under theClear PineMouldingsstandard.See alsoGSM, Inc.,284 NLRB 174(1987).Carey Emory:-Inthe early evening of 31 May, agroup of strike replacements being housed by Respond-ent at a Quality Inn in Zanesville, Ohio, were in the poolareagrilling food for dinner when one of them heard ahissingnoise in the adjacent parking lot. Michael Christand David Dean, among others, jumped over a fence andwent into the parking lot. They observed two men flee- 420DECISIONS OF THENATIONALLABOR RELATIONS BOARDing from two company vehicles,a van and acar, thetiresof which had been punctured. They gave chase.The two individuals jumped into a green and white FordBronco and took off. Dean was unable to identify themen. However, Christ testified that he saw the driver.Later, at the picket line, he saw the Ford Bronco and itsdriver was identified to him as Emory. While Emory, forhis part, denies having been at the Quality Inn at thetime in issue, I am persuaded that the identification wassufficient and, that while the evidence is circumstantial,to the extent that he was not observed actually slashingtires,he was responsible at least in part for the damagedone to the Respondent's vehicles. Nothing else wouldaccount for his precipitous and contemporaneous flightfrom the site of the damage. I further conclude that thismisconduct was sufficiently egregious and intimidating asto justify Respondent's refusal to reinstate him under thecriteria set out in by the Board inClear Pine Mouldings,supra.In any event, the evidence makes it clear that Re-spondent did have an honest belief, based on the evi-dence available to it, that Emory did engage in this mis-conduct. Having established such an "honest" belief, it isincumbent upon the General Counsel to show that themisconduct did not occur.General Telephone Co.,251NLRB 737 (1980);Desert Inn Country Club, 275NLRB790 (1985). Despite Emory's denial that he was ever atthe Quality Inn during the strike, I am persuaded thatthe credible testimony supports the conclusion that hewas, and further, that Christ's account is essentially cor-rect.Accordingly, I conclude that the General Counselhas failed to sustain its burden of showing that the mis-conduct did not occur In these circumstances, I shallrecommend dismissal of this allegation.Tommy Tipton:-KevinKanavel, a security guard atthe main gate of Respondent's plant, testified that on 17May at about 12:10 p.m., a man he identified as TommyTipton, driving an orange and black pickup truck regis-tered to Tommy Tipton, came through the main gateand spun around, dumping about 2 gallons of brokenglassin the driveway. It then sped away out of the en-trance, spillingmore glass as he went Tipton testifiedthat he could not recall such an incident.In another incident,Wayne Hartong, a truckdriver,testified that on about 28 May, he drove out of the plantat about 6:45 a.m. with a load of cement. As he drovedown the highway at about 30 miles per hour, he ob-served about four pickets, including Tipton, on the sideof the road. As he passed them, he observed a man, pre-viously identified to him by security guards as Tipton, ina side view mirror throwing a handful of nails backhandunder the rear wheels of the trailer. The tires were notdamaged.Hartong reported this incident to securityguards at the plant on his return that afternoon. Tiptondenied any involvement in this incident, claiming that hedid not leave his house on 28 May until 10:30 or 11 a.m.Although Tipton's wife's testimony supports Tipton'sversion, I am convinced, after a careful evaluation of thetestimony, thatHartong's version is correct and thatTipton did throw nails under the trailer as it passed.Respondent cites other misconduct by Tipton to sup-port his discharge, however, the evidence is insufficientto support Respondent's contentions as to those inci-dents.However, based on Tipton's misconduct in con-nection with the two incidents described above, I con-clude that sufficient justification existed for his discharge,and that this allegation should be dismissed.8.Discharges for damage to equipmentAmong those discharged by Respondent during thestrike were Keith Luzadder, mobile equipment mechanic;Terry Frame, driller/blaster; Jim Hughes, heavy equip-ment operator; Mark Jellison, heavy equipment operator;Russell Barrett,greaser;James Dalrymple,mine mainte-nance repairman;Homer Searls,general maintenance re-pairman; Gene Swingle, mobile equipment mechanic; andGeorge Williams, heavy equipment operator. Respondentcontends that all of these nine individuals were dis-charged because of damage to various pieces of equip-ment.The evidence discloses that after the time that thestrike began at about 5 a.m. on 8 May, management offi-cials began an inspection of the premises and equipmentwhich disclosed that there had been substantial damageto several pieces of equipment, such as trucks, loaders, adrill, and a forklift.In some cases metal pinshad beeninserted into the engines to cause malfunctions. In otherinstances, acid was found in the fuel, causing damage tothe engines. Respondent was unable to produce any evi-dence showing that any of these individual employeeswere responsible for any damage to any particular pieceof equipment. Nonetheless, all nine of the above-namedindividuals were discharged on account of that damage.All denied having damaged any equipment. Respondenttakes the position that they were all responsible for thedamage since the damaged equipment was within theircontrol because they were the last persons to haveworked on or with the equipment.In this regard Roman was asked, "Is it not the compa-ny's position that all of these men were fired becausethey were either working on, or working in the area ofequipmentwhich was later found to be damaged?"Roman responded "That was their area of responsibil-ity." Later, as to the basis for his discharge recommenda-tions on these individuals, Roman testified, "Primarilybecause they were in charge or had responsibility forthat equipment, the night of the strike or the morning ofthe strike." Respondent concedes that it had no informa-tion to associate any of these individuals with any specif-ic act of destruction. Harold Roberts, mine superintend-ent, testified that he recommended to Kuhn and LarryOusky, vice president of operations for Carlow GroupCompany, parent corporation of Respondent, the termi-nation of these individuals because of damage to theequipment.He testified "On the damage to the equip-ment. The fact that they were the last people to run it,and that was the people that were responsible for it."HaroldMiller testified that he felt that since the ma-chineswere running on the second shift because themine was in production, he felt that it was more likelythat the damage had been done on the third shift wherethere was no production, only maintenance work beingdone on the third shift. However, Miller could not asso- COLUMBIA PORTLAND CEMENT CO.ciateany individual with any specific damage. Miller tes-tified "At that time I felt like they [third shift] were re-sponsible. I could not tell you which one."Clearly, had any of the discharged employees beenlinked in an evidentiary fashion to the destruction whichtook place, Respondent could make a compelling argu-ment to support its position. However, any conclusionthat a specific individual committed any specific act ofdestruction is bottomed on an insupportable leap oflogic.The fact thatdamagehas occurred to equipmentoperated or worked on by third-shift employees does notsupport ageneralconclusion or even an "honest belief'that any third-shift employee was responsible for anydamage.A general pattern of misconduct will not sup-port a specific conclusion of guilt. Thisis tantamount toconcluding that simply working on the third shift, with-out more, justifies discharge because of the destructionof equipment that occurred on that shift. I do not agree.In short, there is no evidentiary basis to support any"honest belief' by Respondent that any of these individ-uals were responsible for the destruction of any piece ofRespondent's equipment. As the Board held inGeneralTelephone Co.,supra at 739, an honest belief "requiressome specificity in the record, linking particular employ-ees to particularallegationsof misconduct." To hold thatRespondent held an "honest belief' that these individualsdamaged equipment would put the General Counsel inthe position of having to show that they did not damagethe equipment. As the Board notes inGeneral TelephoneCo., this would be an impossible burdensinceRespond-ent "failed to identify the alleged misconduct of eachemployee,"It is alsoworthy of note that three of these employees,Frame, Hughes, and Williams, of theninewho were dis-charged, were second-shift employees who testified with-out rebuttal that they were not even aware that a strikehad been called when they left the plant at the end oftheir shifts In these circumstances, it is even more diffi-cult to assignresponsibility to them,even in a generalsense,for the destruction of any equipment, and pointsup the indiscriminate or wholesaleassignmentof guilt forspecific acts of destruction. Accordingly, I conclude thattheseninedischarges violate Section 8(a)(3) of theAct.1210.Discharges for striking without takingreasonable precautions to prevent damage to plantThis allegation involves the discharges of plant em-ployees engaged in the processing of the raw material, asdistinguished from the mining operation,specifically,Mi-chael Corbett,Paul Fisher,Michael Fisher,Larry Tyo,Larry Jarvis,and Joseph Stoneburner.1312 By letter dated 19 June, the day after the strike began, Respondent,apparently reconsidering the discharges of Luzadder and Frame, advisedthem that their discharges were being withdrawn and that instead, theywere being issued 5-day suspensions with Luzadder to report for work on19 June and Frame on 20 June The reason assigned in both letters forthe suspensions was "inability to perform your job properly " Clearly thiswas a hastily contrived subterfuge, totally unsupported by the record,and I conclude that their supensions had the same unlawful objective astheir discharges and violate Sec 8(a)(1) of the Act" The allegation as to Wayne Dixon, the kiln burner, was settled atthe hearing and is not in issue421Donald Fisher, union president, decided when thestrike would be called. It was his decision that the strikeshould commence at 5 a.m. on 8 May and he so adviseda few employees. Most, however, were not aware that astrikewas to take place until they were told shortlybefore it happened at about 5 a.m. on 8 May.Paul Fisher, a trustee of the Union and the brother ofDonald Fisher, was told by Donald Fisher a couple ofhours prior to his starting time at 11 p.m. on 7 May thatthe strike would commence at 4 a.m. on 8 May. DonaldFisher also told him to advise the foreman on that shift,Carl Hardin, about the strike. At about 3:55 a.m., PaulFisher called Hardin and asked him to come to the con-trol center.When Hardin arrived at about 4:15, PaulFisher, along with Michael Fisher, union vice president,told him that a strike had been called for 4 a.m. andasked him if he wanted the equipment shut down or leftrunning. Hardin asked him to shut down, and the opera-tors of the various machinery used in the productionprocesswent about shutting down their equipment.While the strike had been called for 4 p.m., Paul Fishertestified that it did not begin until Hardin had been ad-vised and consulted.With respect to the kiln, WayneDixon, kiln operator, explained to Hardin as he shutdown the kiln that the kiln had to be turned occasionallyto prevent warpage and Hardin said that he under-stood.14 Hardin instructed Larry Jarvis, extra kiln opera-tor, to turn on the auxiliary diesel motor so as to run thekiln slower but to turn it periodically to avoid warpagefrom a quick cooling off. Paul Fisher testified that atabout 4:45 a.m. "I asked Carl Hardin if' he was satisfiedwith the shutdown, at which time he stated that he was.We asked him if he had any more information or any-thing he needed, and he said he needed-he had every-thing he needed, and we asked him if it was okay for usto leave the plant." When Hardin replied affirmatively,Paul Fisher and Dixon left the plant together. It is undis-puted that in order to prevent warpage, the kiln couldnot cool too quickly and that unlike the other machinerywhich could be shut down without any substantial imme-diate damage, the kiln needed supervision during thecooling off period. Despite the argument made by Re-spondent that damage could have come to other equip-ment, the evidence adduced by Respondent does not es-tablish that any production equipment other than the kilnwas damaged.Larry Ousky testified that he arrived at the plant atabout 10 a.m. on 8 March and that the kiln was shutdown and no further damage was being done. Accordingto Ousky, damage was done to the kiln by not maintain-ing a flow of feed (slurry) into the kiln and leaving thedrafts to the kiln open. The kiln remained operable butdamage from warpage causes the kiln to lose brick every6 or 7 weeks. After consultation with the kiln supervisor,Ray Dunlop, a decision was made to resume production.This was done at about 3:30 or 4 p.m. on 8 March andby late in the day on 9 March, full production had beenresumed.14 Hardindid not testify at thehearing 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent contends that in the circumstances of thiscase it wasentitled to reasonable notice of the Union'sintent to strike in order to avoiddamage toitsequip-ment.The General Counsel, on the other hand, arguesthat adequate advance notice was provided; reasonableprecautions taken; and that any damage to the kiln wasthe fault of the Respondent. The general proposition wasset out by the Board inMarshall Car Wheel Co.,107NLRB 314 (1953), where the Board said:In cases involving supervisory and plant-protec-tion employees, the Board has recognized the valid-ity of thegeneralprinciple that the right of certainclasses of employeesto engagein concerted activityis limitedby the duty to take reasonable precautionsto protect the employer's physical plant from suchimminentdamage as forseeably would result fromtheir sudden cessation of work. We are of the opin-ion that this duty extends as well to ordinary rank-and-file employees whose work tasks are such as toinvolve responsibility for the property which mightbe damaged. Employees who strike in breach ofsuch obligationengage inunprotected activity forwhich they may be discharged or subjected to otherforms of discipline affecting their employment con-ditions.1 sIn my opinion, the circumstances of the instant case donot call for the application of this precedent. Let us ex-amine the circumstances. Prior to the walkout, Hardinwas told that a strike had been called and he was askedwhether he wanted to continue the operation or shutdown. While it is true that shutting down was the onlyviable option, it also appears that the operators of theequipment took appropriate steps to shut down theequipment. The kiln was the only piece of equipmentdamaged. Even with respect to the kiln, it appears thatsteps were taken to minimize the possibility of damage toit.Those responsible for the kiln did not leave until theyhad asked for and received approval from Hardin. Thissuggeststhat Hardin was satisfied that adequate steps hadbeen taken to prevent damage to the kiln. There was no"sudden cessationof work." Had Hardin asked for moreto be done to ensure that the kiln not be damaged, it islikely that the employees would have stayed until thathad been accomplished. Hardin was the only supervisorworking on this shift, and was inexperienced in the oper-ation of the kiln. This may have made it more difficultfor him to cope with a full shutdown of the kiln. How-ever, this lack of experiencedsupervisionwas not the re-sponsibility or the fault of the Union. They were notobliged to withhold strike action until the Respondentprovided adequate and experienced supervision. In myopinion, the damage done to the kiln was more a failureon the part of Respondent to exercisediligence in re-sponding to the strike than any fault on the part of theUnion in failing to take reasonable precautions.Most strikes involve an interruption, disruption,incon-venience, and economic loss to an employer. These arethe forseeable and lawful consequences of strike activity.In this case, the notice was adequate; the precautionswere reasonable; and the shutdown was orderly. In thesecircumstances, I conclude that the discharges of theabove-named employees were unlawful in violation ofSection 8(a)(3) of the Act.11.Deferral issueRespondent contends that the discharges in issue havebeenwaived by the Union because it "ignored" aDubo16referral letter dated 31 October 1985 regardingCase 8-CA-18343-1 from the Regional Director. I donot agree. In circumstances where, as here, the partieshave no contract, there is no basis for a deferral, andDuboisnot really applicable. The grievance arbitrationprovision alluded to was part of Respondent's lawful uni-laterally imposed conditions of employment, but havenever been agreed on between the Union and Respond-ent.Arizona Portland Cement Co.,281 NLRB 304 (1986).12.Thesecond strikeThe orginal strike ended when Respondent's offer toreturn to work was accepted at a meeting of the unionmembership in early June attended by some 40 to 50members. Donald Fisher testified that he recommendedthat they return and had legal counsel to that effect. Theemployees returned to work on 12 June. The member-ship was aware at the time that it accepted Respondent'soffer that certain employees had been discharged andwould not be allowed to return. However, after somedebate at the meeting, they decided to accept Respond-ent's offer and return to work.On 17 June, another union meeting was held at whichthere was a discussion of the Respondent's unfair laborpractices, including those found herein to be unfair laborpractices, particularly those employees discharged duringthe strike. The union members present complained thatnothing had been done to resolve any of thematterssince they had returned to work, and they voted 55 to 1to strikeagain,and did so on 18 June. There was alsosome discussion at this meeting about the suspension offive employees on 12 June. t 7 However, according toDonald Fisher, this was not a major topic of discussion.International Representative August Clavier attended the17 June meeting and supported a proposal to call asecond strike.The General Counsel contends that the second strikewas caused by Respondent's failure to remedy the unfairlabor practices, including the unlawful discharge of strik-ers.Respondent argues that once having accepted Re-spondent's offer of reinstatement and returning to work,the Union waived its right to strike, and could not there-after claim unfair labor practice strike status for a secondstrike protesting the same unfair labor practices.Clearly the discharges of striking employees were con-tinuing unfair labor practices, and I have concluded thatthese discharges, with the exception of Jordan, Emory,15 See alsoHarsco Corp,256 NLRB 863 (1981), where the principle isdiscussed and rejected in circumstances where an employer argued thatmachinery should have been left running when the walkout began.1 a DuboMfg Corp.,142 NLRB 431 (1963)1T An unfair laborpracticecharge was filed butlater dismissed as tothose discharges COLUMBIA PORTLAND CEMENT COand Tipton, were unlawful. In addition, I have foundunfair labor practices as to various other misconduct, allof which is set out above. None of these violations havebeen remedied by Respondent and were not remedied atthe time of the second strike 17 June. In these circum-stances,Iam satisfied that the second strike, like thefirst,was motivated by the Respondent's continuingunfair labor practices, rather than the discharges of 12June. The 12 June discharges, while discussed at the 17June union meeting,were not motivating considerationsin theUnion's decision to strike. Nor can I construe thedecision to return to work as a waiver of the employees'right to strike, and it was an unfair labor practice strike,despite the fact that the Union was aware when it re-turned to work that the dischargees were not returning.New unfair labor practices were not necessary in orderto constitute the second strike an unfair labor practicestrike. In short, in circumstances where there exists out-standing,continuing, unremedied unfair labor practices,the Union could reconsider its decision to return to workand strike again.IV. EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondentas setforth in sectionIII above, in connection with Respondent's operationsdescribed in section I above, have a close andintimaterelationship to trade, traffic and commerce among theseveral States and tend to lead to labor disputes burden-ing andobstructing commerce and the free flow of com-merce.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices, I shall recommendthat they cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. Having concluded that Respondent unlawfullydischargedRussellBarrett,JamesDalrymple, JimmyHughes,Mark Jellison,Homer Searls, Gene Swingle,George Williams, Michael Corbett, Michael Fisher, PaulFisher,Larry Jarvis, Joseph Stoneburner, and LarryTyo, to the extent that this has not been accomplished,Respondent shall be ordered to offer them full and im-mediate reinstatement to their former positions of em-ployment or, if those positions no longer exist, to sub-stantially equivalent employment,without prejudice totheir seniority or other rights and privileges, and back-pay,with interest, from the date of their discharges.Abilities & Goodwill, 241NLRB 27 (1979);Gulf EnvelopeCo., 256 NLRB 320 (1981).As to Wartenbe, as noted above, reinstatement is notordered, however, backpay shall run from 18 April 1985,the time of his unlawful suspension and discharge, until 2August 1985, the date of the homicide for which he waslater convicted, and which event I have concluded tollsthe Respondent's reinstatement and backpay obligations.As to Luzadder and Frame, whose discharges were re-duced to 5-day suspensions, I conclude that when theyfailed to report to work on 19 and 20 June 1985, respec-tively,they reacquired unfair labor practice striker423status.As to them, Respondent's backpay obligation willrun from the time of their unlawful discharges to theirreporting dates after the suspensions. Thereafter, like theother unfair labor practice strikers, their reinstatementwould be contingent on an application to return to work.In addition, the employees who participated in thestrike caused by the Respondent's unfair labor practices,shall, on their application for reinstatement, be reinstatedto their former positions or, if such positions no longerexist, to substantially equivalent positions without impair-ment to their seniority and other rights and privileges,dismissing,ifnecessary, any persons hired as replace-ments on or after 18 June 1985. If, after such dismissals,there are insufficient positionsremainingfor all the strik-ing employees who desire reinstatement, the availablepositions shall be distributedamongthem without dis-crimination because of their union membership or activi-ties or participation in the strike, in accordance with se-niority or other nondiscriminatory practices as have beenapplied in the past by the Respondent in the conduct ofitsbusinessat itsplant in Zanesville, Ohio. Those strik-ers, if any, for whom no employment is immediatelyavailable after such distribution, shall be placed on apreferential hiring listwith priority determined amongthem by seniority or other nondiscriminatory practicesand thereafter, in accordance with such system, theyshall be offered reinstatement as positions become avail-able and before other persons are hired for such positionsof work. The striking employees shall be made whole forany loss ofearningsthey may have suffered, or maysuffer, by reason of the Respondent's refusal, if any, toreinstatethem by payment to each of them a sum ofmoney equal to that which he or she would have earnedduring the period from 5 days after the date on which heor she applied, or shall apply, for reinstatement, to thedate of the Respondent's offer of reinstatement, shouldthere be any, absent a lawful justification for the Re-spondent's failure to make such an offer.All backpay and reimbursement provided herein, withinterest, shall be computed in the manner prescribed inNew Horizons for the Retarded,1'and F.W. WoolworthCo., 90 NLRB 289 (1950).CONCLUSIONS OF LAW1.The Respondent, Columbia Portland Cement Com-pany,isanemployer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.United Cement, Lime, Gypsum and Allied Workers'InternationalUnion, Local No. 24, AFL-CIO affiliatedwith Cement, Lime, Gypsum and Allied Workers Divi-sion, InternationalBrotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers, AFL-CIOisa labor organization within the meaning of Section2(5) of the Act18 In accordance with the Board's decision inNew Horizons for the Re-tarded,283 NLRB 1173 (1987), interest on and after I January 1987 shallbe computed at the "short-term Federal rate" for the underpayment oftaxes as set out in the 1987 amendment to 26 U S C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3.At alltimes material,the following described unithas been an appropriate unit for the purposes of collec-tive bargainingwithin themeaning ofSection 9(b) of theAct:All production and maintenance employees em-ployed at the Respondent's Zanesville, Ohio facility,excluding all office clerical employees and profes-sional employees, guards and supervisors as definedin the Act.4.At all times material, the Union has been, and isnow, the exclusive representative of the employees in theabove-described bargaining unit for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.5.The Respondent and Union were parties to a collec-tive-bargaining agreement from 1May 1981 to 1 May1984, extended to 5 September 1984 when it was lawful-ly terminated by Respondent.6.On 28 October1984, after impasse in negotiations,Respondent lawfully and unilaterallyimplemented itscontract proposals.7.By conducting investigatoryinterviewsof employ-eesDonald Fisher, Marvin Baker, and Paul Slack afterhaving denied their request for union representation, Re-spondent violated Section 8(a)(l) of the Act.8.By threatening employee Paul Slack with suspensionfor refusing to participate in an investigatory interviewafter having denied his request for union representation,Respondent violated Section 8(a)(1) of the Act.9.By threatening to force employee Robert Wartenbeto participate in an investigatory interview after havingdenied his request for union representation, Respondentviolated Section 8(a)(1) of the Act.10.By threatening employee Robert Wartenbe withreprisals for refusing to participate in an investigatoryinterview after having denied his request for union repre-sentation, Respondent violated Section 8(a)(1) of the Act.11.By suspendingemployee Robert L. Barrett, andsuspending and discharging employee Robert Wartenbefor refusing to participate in an investigatory interviewafter having denied their request for union representa-tion, Respondent violated Section 8(a)(3) of the Act.12.By refusing to process grievances filed prior to 5September 1984, under the terms of the collective-bar-gaining agreement in effect from 1 May until 5 Septem-ber 1984, Respondent has violated Section 8(a)(5) of theAct.13.By refusing to process grievances filed between 5September and 28 October 1984 under the terms of thecollective-bargaining agreement in effect from 1 May to5September 1984, Respondent has violated Section8(a)(5) of the Act.14.The Respondent did not violate the Act by refus-ing to arbitrate grievances filed between 5 Septemberand 28 October 1984 under the terms of the collective-bargaining agreement in effect from 1 May 1981 to 5September 1984.15.By insisting that grievances filed between 5 Sep-tember and 28 October 1984 be processed under thegrievance procedures of the implemented contract pro-posal of 28 October 1984, Respondent has violated Sec-tion 8(a)(5) of the Act.16. By establishing a policy that only active employeescould participate in the filing and processing of griev-ances, Respondent has violated Section 8(a)(1) and (5) ofthe Act.17.By refusing to allow the retired grievance commit-tee chairman, Boyd Folden, to participate in the filingand processing of grievances, Respondent has violatedSection 8(a)(1) and (5) of the Act.18.The Respondent did not violate the Act by discon-tinuing the issuance of work gloves to employees.19.The strike of 8 May 1985 was an unfair labor prac-tice strike.20.The strike of 18 June 1985 was an unfair laborpractice strike.21.By discharging or suspending employees TerryFrame, Keith Luzadder, Russell Barrett, James Dalrym-ple, Jimmy Hughes, Mark Jellison, Homer Searls, GeneSwingle,GeorgeWilliams,MichaelCorbett,MichaelFisher, Paul Fisher, Larry Jarvis, Joseph Stoneburner,and Larry Tyo for having participated in the strikewhich began on 8 May 1985, Respondent has violatedSection 8(a)(3) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edisORDER20The Respondent, Columbia Portland Cement Compa-ny, Zanesville, Ohio, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Conducting investigatory interviews of employeesafter having denied their requests for union representa-tion.(b)Threatening employees with suspension for refus-ing to participate in investigatory interviews after havingdenied their requests for union representation.(c) Suspending, discharging, or otherwise discriminat-ing against any employee for refusing to participate in in-vestigatory interviews after having denied their requestfor union representation.(d)Refusing to bargain collectively within the mean-ing of the Act with United Cement, Lime, Gypsum andAlliedWorkers'InternationalUnion,LocalNo. 24,AFL-CIO affiliated with Cement, Lime, Gypsum andAlliedWorkers Division, International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers &Helpers,AFL-CIO as the exclusive bargaining repre-sentative of its employees in the appropriate unit by: re-fusing to process grievances filed prior to 5 September1984 under the terms of the expired contract; refusing to19 If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses20 Inthe absence of circumstances indicating the propriety of a visita-tonal clause as a part of the proposed remedial Order herein, the GeneralCounsel's request therefore is denied COLUMBIA PORTLAND CEMENT CO.process grievances filed between 5 September and 28October 1984 under the terms of the expired contract; in-sisting that grievances filed between 5 September and 28October 1984 be processed under the grievance proce-dures of the implemented contract proposal of 28 Octo-ber 1984.(e) Refusing to bargain collectively within the meaningof the Act with United Cement, Lime, Gypsum andAlliedWorkers' InternationalUnion,LocalNo. 24,AFL-CIO affiliated with Cement, Lime, Gypsum andAlliedWorkers Division, International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers &Helpers,AFL-CIO by: establishing a policy that onlyactive employees could participate in the filing and proc-essing of grievances; refusing to allow retired Uniongrievance committeeman Boyd Folden to participate inthe filing and processing of grievances.(f)Discharging, suspending, or failing to reinstate anyemployee for participation in a strike or engaging in anyother union or concerted activities protected by Section7 of the Act.(g) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsunder Section 7 of the Act.212.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole employees Robert Barrett, RobertWartenbe,RussellBarrett,JamesDalrymple,TerryFrame, Jimmy Hughes, Mark Jellison, Keith Luzadder,Homer Searls, Gene Swingle, George Williams, MichaelCorbett, Paul Fisher, Larry Jarvis, Larry Tyo, JosephStoneburner, and Michael Fisher to the extent this hasnot been accomplished, for any loss of pay they mayhave suffered by reason of the discrimination againstthem found herein, to be computed in conformity withthe remedy section of this decision.(b)Offer to Russell Barrett, James Dalrymple, JimHughes,Mark Jellison,Homer Searls, Gene Swingle,George Williams, Michael Corbett, Paul Fisher, LarryJarvis,Larry Tyo, Joe Stoneburner, and Michael Fisherimmediate and full reinstatement to their former positionsor, if those jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniority orother rights and privileges.(c)On application for reinstatement on behalf of em-ployeeswho participated in the unfair labor practicestrikewhich began on 18 June 1985 and who have notalready been reinstated, offer full and immediate rein-statement to all such employees or, if those positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,dismissing if necessary any persons hired as replacementson or after 18 June 1985. If, after such dismissals, suffi-21HickmottFoods,242 NLRB 1357 (1979)425cient jobs -are not available for these employees, theyshall be placed on a preferential hiring list in accordancewith their seniority or nondiscriminatory practices uti-lized by the Respondent, and they shall be offered em-ployment before any other persons are hired. These em-ployees shall be made whole for any loss of earnings, ifany there be, they may have suffered or may suffer byreasonof Respondent's refusal and failureto reinstate, allof which is to be done in themannerset forth in theremedy section of this decision.(d) Remove from its files any references to the suspen-sions or discharges of any of the above-named employ-ees, and notify them in writing that this has been doneand that evidence of these unlawfulsuspensionsand dis-charges will not be used asa basisfor future personnelaction against them.(e) Process, on request, through the grievances and ar-bitration procedures of the expired 1981-1984 contractthose grievancesarisingunder that contract.(f)Process, on request, through the grievance proce-dure of the expired 1981-1984 contract, those grievancesarisingduring the hiatus between the expiration of theextended 1981-1984 contract (5 Sept. 1984) and the im-plementation of Respondent's contract proposal (28 Oct.1984).(g) Recognize and bargain with Boyd Folden as a rep-resentative of the Union in the filing and processing ofgrievances.(h) Rescind any rule or policy stating that only activeemployees will be recognized as union representatives inthe processing of grievances.(i)Preserve and, on request, make available to theBoard or its agents for examination and copying all pay-roll records, social security records, and reports, and allother records necessary to analyze the amounts of back-pay due herein.0) Post at its Zanesville, Ohio plant, copies of the at-tached noticemarked "Appendix."22 Copies of thenotice, on forms provided by the Regional Director forRegion 8, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receiptand maintainedfor 60 consecu-tivedays in conspicuous placesincludingallplaceswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(k)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "